DETAILED CORRESPONDENCE

Claims 1-20 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/17/2022 and 9/28/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/375,409, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  There is a lack of support in such application for claim 12 of the present application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “flow restrictor member” in claims 1, 8, and 15, “operational device” in claim 1, and “non-linear transfer mechanism” in claims 2 and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Drawings
The drawings are objected to because numerals 56, 62, 64, 78, 80, 82, 84, and 110 should not be positioned in boxes (one or more of Figs. 15-18).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 4 is held as failing the 101 requirement because the claim encompasses transitory forms of signal transmissions.  Claim 4 recites “a control algorithm adapted to” perform a function.  Specification paragraphs [0048] and [0052] indicate that software is used with respect to such control.  The language "non-transitory computer readable instructions" must be used. 
Claim 5 is held as failing the 101 requirement because the claim encompasses transitory forms of signal transmissions.  Claim 5 recites “a control algorithm adapted to” perform a function.  Specification paragraphs [0048] and [0052] indicate that software is used with respect to such control.  The language "non-transitory computer readable instructions" must be used. This language must also be applied to any dependent claims which use similar "control algorithm" language.
MPEP §2106.03, subsection II: "the BRI [broadest reasonable interpretation] of machine readable media can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). When the BRI encompasses transitory forms of signal transmission, a rejection under 35 U.S.C. 101  as failing to claim statutory subject matter would be appropriate. Thus, a claim to a computer readable medium that can be a compact disc or a carrier wave covers a non-statutory embodiment and therefore should be rejected under 35 U.S.C. 101  as being directed to non-statutory subject matter. See, e.g., Mentor Graphics v. EVE-USA, Inc., 851 F.3d at 1294-95, 112 USPQ2d at 1134 (claims to a "machine-readable medium" were non-statutory, because their scope encompassed both statutory random-access memory and non-statutory carrier waves)". 
                Claim 6 depends from claim 5, and also use "control algorithm" language that encompasses non-statutory transitory forms of signal transmission.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 1, 8, and 15: As discussed with respect to Section 112(f) above, each of these claims has invoked Section 112(f) as to “flow restrictor member” but the specification is unbounded with regard to corresponding structure. The published application paragraphs [0069], [0081], and [0101] references to “flow restrictor member” include “or other flow restrictor member” which is an unbounded limitation, thus the corresponding structures for “flow restrictor member” in these claims is not duly limited as required when Section 112(f) is invoked.  All other claims depend from one of claims 1, 8, or 15.
Claims 2 and 9: As discussed with respect to Section 112(f) above, each of these claims has invoked Section 112(f) as to “non-linear transfer mechanism” but the specification is unbounded with regard to corresponding structure. The published application paragraph [0089] reference to “non-linear transfer mechanism” includes “other gear mechanisms can be used for the transfer mechanisms” which is an unbounded limitation, thus the corresponding structures for “non-linear transfer mechanism” in these claims is not duly limited as required when Section 112(f) is invoked.  Claims 3 and 4 depend from claim 2.  Claims 10-12 depend from claim 9.
Claim 15  The claim is incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: those among the choke, actuator, and transmission elements and the drilling system.  Claims 16-20 depend from claim 15.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-9, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taya et al. (US20180245710) [Taya].

Claim 1  Taya discloses an apparatus [Figs. 1-3B; abstract; para. 0018], the apparatus comprising: 
a choke 2,14 [valves restricting flow choke the flow; Fig. 1; para. 0018] comprising a flow restrictor member 6 [Figs. 1-3B; para. 0019] having at least first and second positions [all points from closed (Fig. 3B) to open (Fig. 3A), the first position being designated as at or near the closed position for purposes of this rejection], a flow coefficient Cv of the choke with the flow restrictor member in the first position being less than the flow coefficient Cv of the choke with the flow restrictor in the second position [since CV, as defined by the applicant at specification para. [0112]-[0114], rises with increased flowrate and decreases with increased pressure differential, then the CV will be lower proximate the first position than proximate the second position; para. 0026]; and 
an operational device [at least 1,12,13,14,15; para. 0020-0024,0034], configured to displace the flow restrictor member 6 between the first and second positions at a variable actuation rate [para. 0029], the actuation rate with the flow restrictor member in the first position being less [i.e., slower] than the actuation rate with the flow restrictor member in the second position [para. 0029,0034,0035].
Taya does not explicitly disclose that the apparatus is for use in a subterranean well.  It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Claim 2  Taya, as discussed with respect to claim 1, discloses that the operational device comprises a non-linear transfer mechanism [e.g., at least the non-linear transfer of a rotating, non-reciprocating input disc 17 through links 19 to non-rotating, reciprocating output disc 18; Figs. 2-4; para. 0024-0027] connected between the choke and an actuator [at least 1,12,14; para. 0020-0024,0034].
Claim 3  Taya, as discussed with respect to claim 2, discloses that the non-linear transfer mechanism comprises a continuously variable transmission [at least (1) the continuous variation in the position of links 19 and the corresponding continuous reciprocation of the output disc 18 (Figs. 3A,3B; para. 0024-0027,0034-0041), and (2) the non-stage transmission 13 (Fig. 1; para. 0023)].
Claim 7  Taya, as discussed with respect to claim 1, discloses that a restriction to flow through the choke with the flow restrictor member in the first position [i.e., proximate to the closed position] is greater than a restriction to flow through the choke with the flow restrictor member in the second position [i.e., proximate to the closed position; the flow restrictor member restricts more flow proximate the closed position because the fluid has a smaller area through which to pass].
Claim 8  As discussed with respect to claim 1, Taya discloses a method [Figs. 1-3B; abstract; para. 0018], comprising: 
displacing a flow restrictor member 6 [Figs. 1-3B; para. 0019] of a choke 2,14 [valves restricting flow choke the flow; Fig. 1; para. 0018], thereby decreasing a flow coefficient Cv [since Cv, as defined by the applicant at specification para. [0112]-[0114], rises with increased flowrate and decreases with increased pressure differential, then the Cv will be lower proximate a first position than proximate a second position, the first position being designated as at or near the closed position for purposes of this rejection; para. 0026] of the choke; and 
decreasing a rate of change of the flow coefficient Cv in response to the decreasing the flow coefficient Cv of the choke [Taya discloses displacing the flow restrictor member 6 between the first and second positions at a variable actuation rate (para. 0029), thus (1) the flow is reduced and the pressure drop increased when moving toward the first/closed position at such varying actuation rate, thus the rate of change of the flow coefficient Cv is correspondingly reduced, and (2) the flow is increased and the pressure drop decreased when moving toward the second/open position at such varying actuation rate, thus the rate of change of the flow coefficient Cv is correspondingly increased].
Claim 9  Taya, as discussed with respect to claim 8, discloses that displacing the flow restrictor member of the choke comprises operating an actuator [at least 1,12,14; para. 0020-0024,0034] and a non-linear transfer mechanism [e.g., at least the non-linear transfer of a rotating, non-reciprocating input disc 17 through links 19 to non-rotating, reciprocating output disc 18; Figs. 2-4; para. 0024-0027] connected to the choke.
Claim 11  Taya, as discussed with respect to claim 9, discloses that the non-linear transfer mechanism comprises a continuously variable transmission [at least (1) the continuous variation in the position of links 19 and the corresponding continuous reciprocation of the output disc 18 (Figs. 3A,3B; para. 0024-0027,0034-0041), and (2) the non-stage transmission 13 (Fig. 1; para. 0023)].
Claim 13  Taya, as discussed with respect to claim 8, discloses 
displacing the flow restrictor member, thereby increasing the flow coefficient Cv of the choke [any movement of the flow restrictor member toward the open position, as discussed at claim 8]; and 
increasing the rate of change of the flow coefficient Cv in response to the increasing the flow coefficient Cv of the choke [as discussed at claim 8].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Taya, in view of Paalasmaa et al. (US20020002097) [Paalasmaa].
Claim 4  Taya, as discussed with respect to claim 3, discloses a power unit [not shown] which provides electrical power to the motor 12 [of any type; para. 0021] for transmitting a drive force through the transmission device 13 to the valve 2 [para. 0020], and a transmission output being varied by the relative movements of the input disc 17, output disc 18, and links 19, and otherwise discloses all the limitations of this claim, but does not explicitly disclose a control unit operatively connected to the operational device, the control unit comprising a control algorithm adapted to vary an effective gear ratio of the continuously variable transmission as the flow restrictor member is displaced between the first and second positions.
Paalasmaa discloses a controller [para. 0036] for adjusting a braking function with respect to a planetary carrier 5 of a planetary gear transmission with variable ratio [Figs. 1-4; title; abstract; para. 0005], wherein such braking is at least done by frictional contact surfaces using brake 17 and thus establishes an infinite number of planetary gear stepless transmission ratios [para. 0033], a control algorithm being necessarily present in that, at a given moment a given, exact ratio is in effect [para. 0033] with resulting planetary carrier rotation speed being at a desired value [para. 0036]. 
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Taya to use for his planetary gear, and/or supplement his planetary gear and transmission with, the planetary gear, transmission, and controller of Paalasmaa, configured such that the Taya valve actuator would then include a control unit operatively connected to the operational device, the control unit comprising a control algorithm adapted to vary an effective gear ratio of the continuously variable transmission, as disclosed by Paalasmaa, as the flow restrictor member is displaced between the first and second positions.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that the capabilities of at least the Taya actuation valve planetary gear would be enhanced with additional control and choice of gear ratios associated with the rate of change of the actuation of the flow restrictor member and the associated Cv.
Claim 5  Taya, as discussed with respect to claim 1, discloses (1) varying a rate of change of the flow coefficient Cv as the flow restrictor member is displaced between the first and second positions [as discussed at claim 1, the Cv having a rate of change directly corresponding to any movement/displacement of the flow restrictor member, in that the Cv changes with the change in flow and pressure drop caused by such movement/displacement], and (2) a power unit [not shown] which provides electrical power to the motor 12 [of any type; para. 0021] for transmitting a drive force through the transmission device 13 to the valve 2 [para. 0020], an effective gear ratio being varied by the relative movements of the input disc 17, output disc 18, and links 19, and otherwise discloses all the limitations of this claim, but does not explicitly disclose a control unit operatively connected to the operational device, the control unit comprising a control algorithm adapted to accomplish the foregoing variation in the rate of change of the flow coefficient Cv as the flow restrictor member is displaced between the first and second positions.
Paalasmaa discloses a controller [para. 0036] for adjusting a braking function with respect to a planetary carrier 5 of a planetary gear transmission with variable ratio [Figs. 1-4; title; abstract; para. 0005], wherein such braking is at least done by frictional contact surfaces using brake 17 and thus establishes an infinite number of planetary gear stepless transmission rations [para. 0033], a control algorithm being necessarily present in that, at a given moment a given, exact ratio is in effect [para. 0033] with resulting planetary carrier rotation speed being at a desired value [para. 0036]. 
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Taya to use for his planetary gear, and/or supplement his planetary gear and transmission with, the planetary gear, transmission, and controller of Paalasmaa, configured such that the Taya valve actuator would then include a control unit operatively connected to the operational device, as disclosed by Paalasmaa, the control unit comprising a control algorithm adapted to accomplish the foregoing variation in the rate of change of the flow coefficient Cv as the flow restrictor member is displaced between the first and second positions.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that the capabilities of at least the Taya actuation valve planetary gear would be enhanced with additional control and choice of gear ratios associated with the rate of change of the actuation of the flow restrictor member and the associated Cv.
Claim 6  Taya, as discussed with respect to claim 5, discloses the control algorithm is further adapted to reduce the rate of change of the flow coefficient Cv as the flow restrictor member is displaced toward the first position [as discussed at claim 1, the flow is reduced and the pressure drop increased when moving toward the first/closed position at a varying actuation rate, thus the rate of change of the flow coefficient Cv is correspondingly reduced during the use of the control algorithm of the combination of claim 5].
Claim 10  Taya, as discussed with respect to claim 9, discloses a power unit [not shown] which provides electrical power to the motor 12 [of any type; para. 0021] for transmitting a drive force through the transmission device 13 to the valve 2 [para. 0020], and a transmission output being varied by the relative movements of the input disc 17, output disc 18, and links 19, and otherwise discloses all the limitations of this claim, but does not explicitly disclose varying a gear ratio of the non-linear transfer mechanism.
Paalasmaa discloses a controller [para. 0036] for adjusting a braking function with respect to a planetary carrier 5 of a planetary gear transmission with variable ratio [Figs. 1-4; title; abstract; para. 0005], wherein such braking is at least done by frictional contact surfaces using brake 17 and thus establishes an infinite number of planetary gear stepless transmission ratios [para. 0033], with resulting planetary carrier rotation speed being at a desired value [para. 0036]. 
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Taya to use for his planetary gear, and/or supplement his planetary gear and transmission with, the planetary gear, transmission, and controller of Paalasmaa, configured such that the Taya valve actuator would then include a control unit operatively connected to the operational device, the control unit varying a gear ratio of the non-linear transfer mechanism, as disclosed by Paalasmaa, as the flow restrictor member is displaced between the first and second positions.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that the capabilities of at least the Taya actuation valve planetary gear would be enhanced with additional control and choice of gear ratios associated with the rate of change of the actuation of the flow restrictor member and the associated Cv.
Claim 12  Taya, as discussed with respect to claim 11, discloses a power unit [not shown] which provides electrical power to the motor 12 [of any type; para. 0021] for transmitting a drive force through the transmission device 13 to the valve 2 [para. 0020], and a transmission output being varied by the relative movements of the input disc 17, output disc 18, and links 19, and otherwise discloses all the limitations of this claim, but does not explicitly disclose that operating the non-linear transfer mechanism comprises displacing a first contact surface of the continuously variable transmission relative to a second contact surface of the continuously variable transmission.
Paalasmaa discloses a controller [para. 0036] for adjusting a braking function with respect to a planetary carrier 5 of a planetary gear transmission with variable ratio [Figs. 1-4; title; abstract; para. 0005], wherein such braking is at least done by frictional contact surfaces using a brake 17 contact surface [a first contact surface] against a planetary gear carrier 5 contact surface [para. 0036; a second contact surface], and thus establishes an infinite number of planetary gear stepless transmission ratios [para. 0033], with resulting planetary carrier rotation speed being at a desired value [para. 0036]. 
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Taya to use for his planetary gear, and/or supplement his planetary gear and transmission with, the planetary gear, transmission, and controller of Paalasmaa, configured such that the Taya valve actuator would then include operating the non-linear transfer mechanism by displacing a first contact surface of the continuously variable transmission relative to a second contact surface of the continuously variable transmission, as disclosed by Paalasmaa.  One of ordinary skill in the art would reasonably have expected that this configuration and practice would have been within the skill of the art and would yield and achieve the predictable result that the capabilities of at least the Taya actuation valve planetary gear would be enhanced with additional control and choice of gear ratios associated with the rate of change of the actuation of the flow restrictor member and the associated Cv.
Claim 14  Taya, as discussed with respect to claim 8, discloses a power unit [not shown] which provides electrical power to the motor 12 [of any type; para. 0021] for transmitting a drive force through the transmission device 13 to the valve 2 [para. 0020], and a transmission output being varied by the relative movements of the input disc 17, output disc 18, and links 19, and otherwise discloses all the limitations of this claim, but does not explicitly disclose that the decreasing the rate of change of the flow coefficient Cv comprises varying a gear ratio of a continuously variable transmission connected to the choke.
Paalasmaa discloses a controller [para. 0036] for adjusting a braking function with respect to a planetary carrier 5 of a planetary gear transmission with variable ratio [Figs. 1-4; title; abstract; para. 0005], wherein such braking is at least done by frictional contact surfaces using brake 17 and thus establishes an infinite number of planetary gear stepless transmission ratios [para. 0033], with resulting planetary carrier rotation speed being at a desired value [para. 0036]. 
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Taya to use for his planetary gear, and/or supplement his planetary gear and transmission with, the planetary gear, transmission, and controller of Paalasmaa, configured such that the Taya valve actuator would then include a control unit operatively connected to the operational device, the control unit varying a  gear ratio of the continuously variable transmission, as disclosed by Paalasmaa, as the flow restrictor member is displaced between the first and second positions.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that the capabilities of at least the Taya actuation valve planetary gear would be enhanced with additional control and choice of gear ratios associated with the rate of change of the actuation of the flow restrictor member and the associated Cv.

Claims 15, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Taya, or, in the alternative, under 35 U.S.C. 103 as obvious over Taya, in view of Dillard et al. (US20160138351) [Dillard].
Claim 15  As discussed with respect to claims 1 and 8, Taya discloses 
a choke 2,14 [valves restricting flow choke the flow; Fig. 1-3B; abstract; para. 0018] configured to variably restrict fluid flow, the choke comprising a flow restrictor member 6 [Figs. 1-3B; para. 0019]; 
an actuator [at least 1,12,14; para. 0020-0024,0034]; and 
a continuously variable transmission [at least (1) the continuous variation in the position of links 19 and the corresponding continuous reciprocation of the output disc 18 (Figs. 3A,3B; para. 0024-0027,0034-0041), and (2) the non-stage transmission 13 (Fig. 1; para. 0023)] connected between the actuator and the choke, the continuously variable transmission being configured to cause an actuation rate to vary [para. 0029] based on a position of the flow restrictor member [para. 0029,0034,0035].
Taya does not explicitly disclose that the drilling system, as defined by the claimed elements, is for use in a subterranean well.  It has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Although the claim provides no elements of a drilling system beyond the choke, actuator, and transmission, in the interest of compact prosecution, the examiner assumes, contingently, that “drilling system” is intended as a limitation requiring use of the choke, actuator, and transmission in a drilling system, such that Taya does not explicitly disclose a drilling system that includes the choke, actuator, and continuously variable transmission.
Dillard discloses a drilling system using one or more chokes to control upstream pressure of drilling fluid in a controlled pressure operation [Figs. 1,2; abstract; para. 0031,0054-0063].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Taya to include a drilling system utilizing chokes, as disclosed by Dillard.  One of ordinary skill in the art would reasonably have expected that this inclusion would have been within the skill of the art and would yield and achieve the predictable result that the Taya choke would provide fluid regulation benefits for drilling system fluid management.
Claim 19  Taya, as discussed/modified with respect to claim 15, discloses that an inlet of the choke [e.g., the receiving portion of the chokes Dillard 110a,b] is configured to receive the fluid flow from the wellbore [Dillard Fig. 2], and an outlet of the choke [e.g., the receiving portion of the chokes Dillard 110a,b] is connected upstream of at least one rig pump Dillard 34 [Dillard Fig. 2; para. 0056-0059].
Claim 20  Taya, as discussed/modified with respect to claim 15, discloses that the continuously variable transmission is configured to decrease a rate of change of a flow coefficient Cv of the choke as the flow coefficient Cv decreases [i.e., the flow restrictor member slows as it approaches the closed position, the changing flow area correspondingly changing slower as it decreases while the flow restrictor is so moving; para. 0029].

Claims 16 and 17 are rejected under 35 U.S.C. 103 as obvious over Taya, in view of Paalasmaa, or, alternatively, Taya, in view of Dillard, and further in view of Paalasmaa.
Claim 16  Taya, as discussed/modified with respect to claim 15, discloses (1) that the actuation rate decreases as a restriction of the fluid flow increases [para. 0029], and (2) a power unit [not shown] which provides electrical power to the motor 12 [of any type; para. 0021] for transmitting a drive force through the transmission device 13 to the valve 2 [para. 0020], and a transmission output being varied by the relative movements of the input disc 17, output disc 18, and links 19, and otherwise discloses all the limitations of this claim, but does not explicitly disclose a control unit configured to control operation of the continuously variable transmission for providing the foregoing actuation rate decrease as a restriction of the fluid flow increases.
Paalasmaa discloses a controller [para. 0036] for adjusting a braking function with respect to a planetary carrier 5 of a planetary gear transmission with variable ratio [Figs. 1-4; title; abstract; para. 0005], wherein such braking is at least done by frictional contact surfaces using brake 17 and thus establishes an infinite number of planetary gear stepless transmission ratios [para. 0033], with resulting planetary carrier rotation speed being at a desired value [para. 0036]. 
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Taya to use for his planetary gear, and/or supplement his planetary gear and transmission with, the planetary gear, transmission, and controller of Paalasmaa, configured such that the Taya valve actuator would then include a control unit configured to control operation of the continuously variable transmission, as disclosed by Paalasmaa, for providing the foregoing actuation rate decrease as a restriction of the fluid flow increases.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that the capabilities of at least the Taya actuation valve planetary gear would be enhanced with additional control and choice of gear ratios associated with the rate of change of the actuation of the flow restrictor member.
Claim 17  Taya, as discussed/modified with respect to claim 15, discloses that the flow restrictor member 6 has at least first and second positions [all points from closed (Fig. 3B) to open (Fig. 3A), the first position being designated as at or near the closed position for purposes of this rejection], and a flow coefficient Cv of the choke with the flow restrictor member in the first position being less than the flow coefficient Cv of the choke with the flow restrictor in the second position [since Cv, as defined by the applicant at specification para. [0112]-[0114], rises with increased flowrate and decreases with increased pressure differential, then the Cv will be lower proximate the first position than proximate the second position; para. 0026], that the continuously variable transmission is configured to displace the flow restrictor member 6 between the first and second positions at a variable actuation rate [para. 0029], the actuation rate with the flow restrictor member in the first position being less [i.e., slower] than the actuation rate with the flow restrictor member in the second position [para. 0029,0034,0035], that the actuation rate decreases as the flow coefficient Cv of the choke decreases [para. 0029], and a power unit [not shown] which provides electrical power to the motor 12 [of any type; para. 0021] for transmitting a drive force through the transmission device 13 to the valve 2 [para. 0020], and a transmission output being varied by the relative movements of the input disc 17, output disc 18, and links 19, and otherwise discloses all the limitations of this claim, but does not explicitly disclose a control unit configured to control operation of the continuously variable transmission for providing the foregoing actuation rate decrease as a flow coefficient Cv of the choke decreases.
Paalasmaa discloses a controller [para. 0036] for adjusting a braking function with respect to a planetary carrier 5 of a planetary gear transmission with variable ratio [Figs. 1-4; title; abstract; para. 0005], wherein such braking is at least done by frictional contact surfaces using brake 17 and thus establishes an infinite number of planetary gear stepless transmission ratios [para. 0033], with resulting planetary carrier rotation speed being at a desired value [para. 0036]. 
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Taya to use for his planetary gear, and/or supplement his planetary gear and transmission with, the planetary gear, transmission, and controller of Paalasmaa, configured such that the Taya valve actuator would then include a control unit configured to control operation of the continuously variable transmission, as disclosed by Paalasmaa, for providing the foregoing actuation rate decrease as a flow coefficient Cv of the choke decreases.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that the capabilities of at least the Taya actuation valve planetary gear would be enhanced with additional control and choice of gear ratios associated with the rate of change of the actuation of the flow restrictor member and the associated Cv.

Claim(s) 18 is rejected under 35 U.S.C. 103 as obvious over Taya, in view of Paalasmaa and Couturier et al. (US20120067591) [Couturier], or, alternatively, Taya, in view of Dillard, and further in view of Paalasmaa and Couterier.
Claim 18  Taya, as discussed/modified with respect to claim 15, discloses a power unit [not shown] which provides electrical power to the motor 12 [of any type; para. 0021] for transmitting a drive force through the transmission device 13 to the valve 2 [para. 0020], and a transmission output being varied by the relative movements of the input disc 17, output disc 18, and links 19, and otherwise discloses all the limitations of this claim, but does not explicitly disclose a position sensor which senses the position of the flow restrictor member, an effective gear ratio of the continuously variable transmission being variable based on an output of the position sensor.
Paalasmaa discloses a controller [para. 0036] for adjusting a braking function with respect to a planetary carrier 5 of a planetary gear transmission with variable ratio [Figs. 1-4; title; abstract; para. 0005], wherein such braking is at least done by frictional contact surfaces using brake 17 and thus establishes an infinite number of planetary gear stepless transmission ratios [para. 0033], with resulting planetary carrier rotation speed being at a desired value [para. 0036]. 
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Taya to use for his planetary gear, and/or supplement his planetary gear and transmission with, the planetary gear, transmission, and controller of Paalasmaa, configured such that the Taya valve actuator would then include a control unit operatively connected to the operational device, the control unit varying an effective gear ratio of the continuously variable transmission, as disclosed by Paalasmaa, as the flow restrictor member is displaced between the first and second positions.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that the capabilities of at least the Taya actuation valve planetary gear would be enhanced with additional control and choice of gear ratios associated with the rate of change of the actuation of the flow restrictor member.
Taya, as modified, does not explicitly disclose a position sensor which senses the position of the flow restrictor member, the effective gear ratio of the continuously variable transmission being variable based on an output of the position sensor.
Couturier discloses a choke 130 [Figs. 1,2,4,5; abstract; para. 0011,0019,0031,0032] in operable communication with the pressure system; a position sensor [at least 139] in operable communication with the choke and obtaining position of the choke 130 [Fig. 5; para. 0032]; a controller 130A in operable communication with the position sensor and an actuator 126A the actuator [Fig. 5], the controller implementing adjustments to the choke [Figs. 4,5; the controller 130A, position sensor 139, choke control/transfer mechanism 126B, and the variously acquired input of parameter data, all cooperate to adjust the choke to achieve the desired back pressure; para. 0031,0032]. 
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Taya, as modified, to provide a position sensor which senses the position of the choke, as disclosed by Couterier, such that the position sensor senses the position of the choke’s flow restrictor member, the effective gear ratio of the continuously variable transmission being variable based on an output of the position sensor.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that the capabilities of at least the Taya actuation valve planetary gear would be enhanced with enhanced control provided by the position sensor, as well as, a choice of gear ratios associated with the rate of change of the actuation of the flow restrictor member.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Martino et al. (US20170315566) appears to disclose all the limitations of claims 1, 8, and 15.   Dillard et al. (US20180163489) is prior art as to claim 12.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE STERLING GRAY whose telephone number is (313)446-4820. The examiner can normally be reached 7-4 Eastern - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Blake Michener can be reached on 571-270-5736. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEORGE S GRAY/               Primary Examiner, Art Unit 3676